Title: To Thomas Jefferson from Elbridge Gerry, 28 May 1797
From: Gerry, Elbridge
To: Jefferson, Thomas


                    
                        Dear Sir
                        New York 28th May 1797
                    
                    On my return last evening from Mrs. Gerrys friends, on the Jersey side of North River, I received your letter of the 25th, and am happy to inform you, that you have received all my letters: it was mine to Mr. Monroe, which was dated the 4th of april. I was mortified to find, that before Mr. Osgood was informed of my intention to be here, he received your letter of the 13th of may and sent it forward, directed to me at Cambridge: on my arrival there, I will write to you respecting it.
                    I have every temptation and the strongest inclination, to pay my respects to the President and yourself, and to call on my other friends in Philadelphia; but Mrs. Gerry and myself have left six small children, under the care of the eldest, who is remarkably prudent for 10 years of age, and five domesticks; to pay a visit of a few days to her aged and infirm parents: and being just informed our second child has been unwell, we are anxious to return without delay. Be so obliging as to make particular enquiry for the letter to Mr. Monroe in Phila. and Virginia: it being directed “to your care” will authorize the measure. I will make a stir about it at Boston, for I will not be silent under the corruption of the post office. I have the honor to remain Dear Sir with the most perfect esteem & respect yours sincerely
                    
                        E. Gerry
                    
                